DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in FIG. 4 & 5 the angle of the second bars with respect to a horizontal axis is labeled erroneously as alpha when it should be gamma.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11 & 12 are objected to because of the following informalities:  claim 11 recites regarding the leaf spring (12) “said intermediate portion (12c) has an L-shape joining said first and second ends (21a, 21b)” however the first and second ends of the leaf spring are labeled as 12a & 12b, not 21a & . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 & 5 the connections 26, 28’, & 28” all lack antecedent basis. Amending claims 4 & 5 to recite –at least one of a plurality of connections (28’, 28”, 26)—and –a connection (28”)—respectively would overcome this rejection. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 recites for a rear axle of a vehicle…”, the body of the claim positively recites the combination of the suspension system and the vehicle.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cadden (US 6390485 B1) in view of either Reineck (US 20050161896 A1) or Dudding et al. (US 9242524 B2, herein after referred to as Dudding).
Regarding claims 1 & 13 a suspension system (depicted in all figures; abstract) for a rear axle (FIG. 3 & 8: 18; column 3, lines 10-24) of a vehicle (abstract), said vehicle comprising a frame (FIG. 3 & 8: 14, 16, 22, 24, & 26; column 3, lines 1-9) provided with at least two side members (FIG. 3 & 8: 14 & 16), said suspension system connecting said axle to said side members and comprising a left side (FIG. 3 & 8: 16) and a right side (FIG. 3 & 8: 14), each comprising an axle-holder assembly (FIG. 7: 48, 50, 52, 54, 56, 
However Reineck does teach a suspension system comprising a torsion bar (FIG. 2: 24). 
Alternatively Dudding also teaches a suspension system comprising a torsion bar (FIG. 2: 98). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the torsion bar of either Reineck or Dudding with the suspension system of Cadden to further control rolling. When combined with Cadden either torsion bar would be indirectly connected to the plates and first bar.

Regarding claim 3 Cadden as modified above teaches a crossbeam (FIG. 7 46) interposed between said bellows and the respective end of said leaf spring.
Regarding claims 4 & 5 Cadden as modified above does not teach that at least one of the connections of said first and second bars to the respective element is adjustable in height and/or horizontally, in order to vary the respective angle of inclination with respect to the horizontal or that the connection between said second bar and said axle is height adjustable. However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connections of Cadden as modified above to be adjustable in order to vary the respective angle of inclination with respect to the horizontal or become height adjustable, since it has been held that where needed adjustability is not a patentable advance. See, In re Stevens, 101 USPQ 284. Moreover, Applicant should not that nothing of record, nor known in the prior art, suggests that making adjustable the claimed structure yields any previously unexpected results. 
Regarding claim 6 Cadden as modified above teaches that said first bar is a Stabilinker (FIG. 7: depicted).
Regarding claim 7 Cadden as modified above teaches that said first bar is connected to one of said plates and to said torsion bar by means of a hinge (FIG. 7: hinge depicted on the end of 62 and 60 where they meet).
Regarding claim 8 Cadden as modified above teaches that said torsion bar comprises a pair of linear end portions (Reineck, FIG. 1 & 2: 60) and a central U- shaped portion (Reineck, FIG. 1 & 2: 62) with the opening facing towards said axle (Reineck, FIG. 1 & 2: depicted).

Regarding claim 10 Cadden as modified above teaches that said torsion bar is set below said axle (Reineck, FIG. 1 & 2: depicted).
Regarding claim 11 Cadden as modified above teaches that leaf spring has a longitudinal Z-shaped section, wherein said second end is straight (FIG. 7: 42 depicted), said first end is inclined in respect to the horizontal(FIG. 7: 38 depicted) and is arranged at the same height as a lower plate of said plates (FIG. 4: 52, lower is a relative term and the plate is lower than 14) until reaching, at the connection point with said side member, a height higher than the axle-holder assembly (FIG. 4: depicted) and said intermediate portion has an L-shape joining said first and second ends (FIG. 7: 40 deppicted).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 12 no prior art made of record teaches a suspension system according to claim 10 comprising leaf spring second end arranged above a lower plate and a leaf spring first end arranged at a height approximately equal to the height of an intermediate plate and with an intermediate leaf spring portion which is linear and joins the first and second ends. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach suspensions for vehicles of interest. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616